  Case 2:20-cr-00062-NT Document 36 Filed 10/20/20 Page 1 of 2                    PageID #: 85




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       Crim. No. 2:20-cr-00062-NT
                                             )
JOSHUA CORY FRANCES                          )

          MOTION TO DISMISS ASSET FROM FORFEITURE ALLEGATION

       The United States of America hereby moves to dismiss The COURAGEOUS, a 44-foot

Mark-I sailing vessel – displaying “44ST8702” on the centerline of its stern from the forfeiture

allegation in the Indictment because of its low net equity value and maintenance costs.

Dated: October 20, 2020                              HALSEY B. FRANK
                                                     United States Attorney

                                                      /s/ Donald E. Clark
                                                     Donald E. Clark
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     100 Middle Street
                                                     East Tower, 6th Floor
                                                     Portland, ME 04101
                                                     207-771-3216
                                                     Donald.clark@usdoj.gov
 Case 2:20-cr-00062-NT Document 36 Filed 10/20/20 Page 2 of 2            PageID #: 86



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

                             CERTIFICATE OF SERVICE

I hereby certify that I have caused a copy of the government’s GOVERNMENT’S MOTION TO
DISMISS ASSET FROM FORFEITURE ALLEGATION to be served upon all counsel of
record by ECF.

                                              /s/ Donald E. Clark
                                              Donald E. Clark
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              100 Middle Street
                                              East Tower, 6th Floor
                                              Portland, ME 04101
                                              207-771-3216
                                              Donald.clark@usdoj.gov
